*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. Confidential EXHIBIT 10.1 Amendment to the Exclusive License Agreement This Amendment to the Exclusive License Agreement (this “Amendment”) is effective as of May 16, 2016 (the “Amendment Effective Date”) by and between Five Prime Therapeutics, Inc., a corporation organized and existing under the laws of Delaware, having its principal place of business at Two Corporate Drive, South San Francisco, CA 94080, USA (“FivePrime”) and Galaxy Biotech, LLC, a limited liability company organized and existing under the laws of the State of Delaware, having a place of business at 22830 San Juan Rd, Cupertino, CA 95014 (“Galaxy”).Galaxy and FivePrime are referred to in this Agreement individually as a “Party” and collectively as the “Parties.” Recitals WHEREAS, FivePrime and Galaxy are parties to that certain Exclusive License Agreement dated December 22, 2011 (the “Original Agreement”, and as amended by this Amendment, the “Agreement”); WHEREAS, FivePrime and Galaxy desire to amend the Original Agreement in accordance with Section 10.10 of the Agreement to adjust the criteria for achievement and amounts of certain milestone payments.
